DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-30 (Instant Application 17/405,006) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-10, 11, 14-19,  21, 23-25, 27-28, 31-34 of U.S. Patent No. 11,245,503, claims 1-39 of US 10,547,421, claims 1-39 of U.S. Patent No. 10,547,421. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cited disclose obvious versions of the instant claims.

Instant Application 17/405,006
U.S. 11,245,503
1. A method of wireless communication performed by a base station, the method comprising: transmitting a configuration including: a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of subframes, wherein the NPRS bitmap indicates a first subframe of the group of subframes, the first subframe including a first NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of NPRS subframes including the first subframe; and transmitting, based on the first indication and the second indication, the first NPRS in the first subframe.
Difference: The main difference between the claims is that in the instant claim, there is transmission by the base station, and, in  the patent claims, the UE is receiving. The difference would have been obvious.

1. A method of wireless communication performed by a user equipment (UE), the method comprising: receiving a configuration including: a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of subframes, wherein the NPRS bitmap indicates a first subframe of the group of subframes, the first subframe including a first NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of NPRS subframes including the first subframe; and receiving the first NPRS based on the first indication and the second indication both indicating the first subframe.

2. The method of claim 1, wherein the transmitting the first NPRS comprises: transmitting the first NPRS in an in-band frequency band.

4. The method of claim 1, wherein the receiving the first NPRS comprises: receiving the first NPRS in a narrowband communication frequency band within an in-band frequency band of a wideband communication frequency band.

3. The method of claim 2, wherein at least one of the first indication or the second indication includes an indication of the in-band frequency band.

5. The method of claim 1, wherein the receiving the first NPRS comprises: receiving the first NPRS in a narrowband communication frequency band within a guard band of a wideband communication frequency band.

4. The method of claim 1, wherein the transmitting the first NPRS comprises: transmitting the first NPRS in a guard band.

5. The method of claim 1, wherein the receiving the first NPRS comprises: receiving the first NPRS in a narrowband communication frequency band within a guard band of a wideband communication frequency band.

5. The method of claim 4, wherein at least one of the first indication or the second indication includes an indication of the guard band.

5. The method of claim 1, wherein the receiving the first NPRS comprises: receiving the first NPRS in a narrowband communication frequency band within a guard band of a wideband communication frequency band.

6. The method of claim 1, wherein the transmitting the first NPRS comprises: transmitting the first NPRS in a standalone band.

6. The method of claim 1, wherein the receiving the first NPRS comprises: receiving the first NPRS in a narrowband communication frequency band within a standalone band independent of a wideband communication frequency band.

7. The method of claim 6, wherein at least one of the first indication or the second indication includes an indication of the standalone band.

10. The method of claim 1, wherein the receiving the configuration further comprises: receiving the configuration including an indication associated with at least one of a guard band, a standalone, or an in-band within an LTE band.


8. The method of claim 1, wherein the length of the NPRS bitmap is 10 bits.

9. The method of claim 1, wherein the length of the NPRS bitmap is 10 bits.

9. The method of claim 1, wherein the length of the NPRS bitmap is 40 bits.

8. The method of claim 1, wherein the length of the NPRS bitmap is 40 bits.

10. The method of claim 1, wherein the transmitting the configuration comprises: transmitting the first indication; and transmitting the second indication.

See, claim 1 above.


11. A base station, comprising: a memory; a transceiver; and a processor communicatively coupled to the memory and the transceiver, wherein the base station is configured to: transmit a configuration including: a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of subframes, wherein the NPRS bitmap indicates a first subframe of the group of subframes, the first subframe including a first NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of NPRS subframes including the first subframe; and transmit, based on the first indication and the second indication, the first NPRS in the first subframe.
Difference: The main difference between the claims is that in the instant claim, there is transmission by the base station, and, in  the patent claims, the UE is receiving. The difference would have been obvious.

11. A user equipment (UE) comprising: a memory; a transceiver; and a processor, communicatively connected to the memory and transceiver, the user equipment configured to: receive a configuration including: a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of subframes, wherein the NPRS bitmap indicates a first subframe of the group of subframes, the first subframe including a NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of NPRS subframes including the first subframe; and receive a first positioning reference signal (PRS) based on the first indication and the second indication both indicating the first subframe.

12. The base station of claim 11, wherein the base station is further configured to: transmit the first NPRS in an in-band frequency band.

14. The UE of claim 11, wherein the UE configured to receive the first NPRS is configured to: receive the first NPRS in a narrowband communication frequency band within an in-band frequency band of a wideband communication frequency band.

13. The base station of claim 12, wherein the base station is further configured to: include an indication of the in-band frequency band in at least one of the first indication or the second indication.

20. The UE of claim 11, wherein the processor configured to receive the configuration is further configured to: receive the configuration including an indication associated with at least one of a guard band, a standalone, or an in-band within an LTE band.

14. The base station of claim 11, wherein the base station is further configured to: transmit the first NPRS in a guard band.

15. The UE of claim 11, wherein the UE configured to receive the first NPRS is configured to: receive the first NPRS in a narrowband communication frequency band within a guard band of a wideband communication frequency band.

15. The base station of claim 14, wherein the base station is further configured to: include an indication of the guard band in at least one of the first indication or the second indication.

20. The UE of claim 11, wherein the processor configured to receive the configuration is further configured to: receive the configuration including an indication associated with at least one of a guard band, a standalone, or an in-band within an LTE band.

16. The base station of claim 11, wherein the base station is further configured to: transmit the first NPRS in a standalone band.

16. The UE of claim 11, wherein the UE configured to receive the first NPRS is configured to: receive the first NPRS in a narrowband communication frequency band within a standalone band independent of a wideband communication frequency band.

17. The base station of claim 16, wherein the base station is further configured to: include an indication of the standalone band in at least one of the first indication or the second indication.

17. The UE of claim 11, wherein the UE configured to receive the first NPRS is configured to: receive the first NPRS in a narrowband communication frequency band based on a PRS time-frequency resource mapping, and wherein the processor is further configured to: determine whether the narrowband communication frequency band is within an in-band frequency band of a wideband communication frequency band, a guard-band of the wideband communication frequency band, or a standalone frequency band independent of the wideband communication frequency band; and determine the PRS time-frequency resource mapping in response to determining whether the narrowband communication frequency band is within the in-band frequency band of the wideband communication frequency band, the guard-band of the wideband communication frequency band, or the standalone frequency band independent of the wideband communication frequency band.

18. The base station of claim 11, wherein the length of the NPRS bitmap is 10 bits.

19. The UE of claim 11, wherein the length of the NPRS bitmap is 10 bits.

19. The base station of claim 11, wherein the length of the NPRS bitmap is 40 bits.

18. The UE of claim 11, wherein the length of the NPRS bitmap is 40 bits.

20. The base station of claim 11, wherein the base station is further configured to transmit the configuration by: transmitting the first indication; and transmitting the second indication.

See, claim 11 above.


21. A base station, comprising: means for transmitting a configuration including: a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of subframes, wherein the NPRS bitmap indicates a first subframe of the group of subframes, the first subframe including a first NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of NPRS subframes including the first subframe; and means for transmitting, based on the first indication and the second indication, the first NPRS in the first subframe.
Difference: The main difference between the claims is that in the instant claim, there is transmission by the base station, and, in  the patent claims, the UE is receiving. The difference would have been obvious.

21. A user equipment (UE) comprising: means for receiving a configuration including: a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of subframes, wherein the NPRS bitmap indicates a first subframe of the group of subframes, the first subframe including a NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of NPRS subframes including the first subframe; and means for receiving a first positioning reference signal (PRS) based on the first indication and the second indication both indicating the first subframe.

22. The base station of claim 21, wherein: the means for transmitting the first NPRS comprises means for transmitting the first NPRS in an in-band frequency band; and the means for transmitting the configuration is configured to include an indication of the in-band frequency band in at least one of the first indication or the second indication.

23. The UE of claim 21, wherein the means for receiving the first NPRS is further configured to: receive the first NPRS in a narrowband communication frequency band within an in-band frequency band of a wideband communication frequency band.

23. The base station of claim 21, wherein: the means for transmitting the first NPRS comprises means for transmitting the first NPRS in a guard band; and the means for transmitting the configuration is configured to include an indication of the guard band in at least one of the first indication or the second indication.

24. The UE of claim 21, wherein the means for receiving the first NPRS is further configured to: receive the first NPRS in a narrowband communication frequency band within a guard band of a wideband communication frequency band.

24. The base station of claim 21, wherein: the means for transmitting the first NPRS comprises means for transmitting the first NPRS in a standalone band; and the means for transmitting the configuration is configured to include an indication of the standalone band in at least one of the first indication or the second indication.

25. The UE of claim 21, wherein the means for receiving the first NPRS is further configured to: receive the first NPRS in a narrowband communication frequency band within a standalone band independent of a wideband communication frequency band.


25. The base station of claim 21, wherein the length of the NPRS bitmap is 10 bits or 40 bits.

27. The UE of claim 21, wherein the length of the NPRS bitmap is 40 bits.
28. The UE of claim 21, wherein the length of the NPRS bitmap is 10 bits.

26. A non-transitory computer-readable medium having program code recorded thereon for execution by a base station, the program code comprising: code for causing the base station to transmit a configuration including: a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of subframes, wherein the NPRS bitmap indicates a first subframe of the group of subframes, the first subframe including a first NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of NPRS subframes including the first subframe; and code for causing the base station to transmit, based on the first indication and the second indication, the first NPRS in the first subframe.
Difference: The main difference between the claims is that in the instant claim, there is transmission by the base station, and, in  the patent claims, the UE is receiving. The difference would have been obvious.

30. A non-transitory computer-readable medium having program code recorded thereon, the program code comprising: code for causing a user equipment (UE) to receive a configuration including: a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of subframes, the NPRS bitmap including a length corresponding to a number of subframes in the group of subframes, wherein the NPRS bitmap indicates a first subframe of the group of subframes, the first subframe including a NPRS; and a second indication indicating an NPRS subframe configuration periodicity, a starting NPRS subframe, and a number of NPRS subframes including the first subframe; and code for causing the UE to receive a first positioning reference signal (PRS) based on the first indication and the second indication both indicating the first subframe.

27. The non-transitory computer-readable medium of claim 26, wherein: the code for causing the base station to transmit the first NPRS comprises code for causing the base station to transmit the first NPRS in an in-band frequency band; and the code for causing the base station to transmit the configuration comprises code for causing the base station to include an indication of the in-band frequency band in at least one of the first indication or the second indication.

31. The non-transitory computer-readable medium of claim 30, wherein the first indication is associated with a first PRS time-frequency resource mapping, wherein the second indication is associated with a second PRS time-frequency resource mapping different from the first PRS time-frequency resource mapping, and wherein the code for causing the UE to receive the first NPRS is further configured to: receive, during the first subframe, the first NPRS based on the first PRS time-frequency resource mapping.

28. The non-transitory computer-readable medium of claim 26, wherein: the code for causing the base station to transmit the first NPRS comprises code for causing the base station to transmit the first NPRS in a guard band; and the code for causing the base station to transmit the configuration comprises code for causing the base station to include an indication of the guard band in at least one of the first indication or the second indication.

34. The non-transitory computer-readable medium of claim 30, wherein the code for causing the UE to receive the configuration is further configured to: receive the configuration including an indication associated with at least one of a guard band, a standalone, or an in-band within an LTE band.

29. The non-transitory computer-readable medium of claim 26, wherein: the code for causing the base station to transmit the first NPRS comprises code for causing the base station to transmit the first NPRS in a standalone band; and the code for causing the base station to transmit the configuration comprises code for causing the base station to include an indication of the standalone band in at least one of the first indication or the second indication.

34. The non-transitory computer-readable medium of claim 30, wherein the code for causing the UE to receive the configuration is further configured to: receive the configuration including an indication associated with at least one of a guard band, a standalone, or an in-band within an LTE band.

30. The non-transitory computer-readable medium of claim 26, wherein the length of the NPRS bitmap is 10 bits or 40 bits.

32. The non-transitory computer-readable medium of claim 30, wherein the length of the NPRS bitmap is 40 bits.
33. The non-transitory computer-readable medium of claim 30, wherein the length of the NPRS bitmap is 10 bits.









	
4.	The closest prior arts:
Yoon et al (US 2018/0049151 A1, Foreign Priority KR-10-2016-0103209, August 12, 2016) discloses a method of wireless communication (see, method and apparatus for processing positioning reference signal, determination of NB positioning reference signal (PRS), fig. 23-fi.24, abstract, section 0120, 01520173, 0197-0201)  performed by a base station (fig. 23, see, eNB transmitting of NB-PRS configuration information to the UE, 0158, 0163, 0173, 0197-0202), the method comprising: transmitting a configuration (fig. 23, see, eNB transmitting of NB-PRS configuration information to the UE, 0158, 0163, 0173, 0197-0202) including: a first indication including a narrowband positioning reference signal (NPRS) bitmap for a group of subframes(fig. 20, fig. 23, see, the eNB transmitting of PRS configuration association with a number of subframes to the UE, section 0163, 0173, 0197-0199), the NPRS bitmap (see, determination by the network/eNB of NB-PRS bitmap indicating a patterns selecting NB PRS subframes, section 0213-0215, fig. 23, see, the eNB transmitting of NB-PRS configuration to the UE using the bitmap indicating pattern selecting subframes, subframe validity, section 0198-0200, 0215-0215, 0163, 0173), corresponding to a number of subframes in the group of subframes (see, the system/higher-layer determines whether  the subframe in the PRS subframes is valid for the transmission of PRS configuration, section 0152, 0158, 0163, 0173,0197-0199, noted: pattern in the NB-PRS sub frame configuration with bitmap, section 0213-0215), wherein the NPRS bitmap indicates a first subframe of the group of subframes(fig. 23, see, the eNB transmitting of NB-PRS configuration to the UE using the bitmap indicating pattern selecting subframes, subframe validity, section 0198-0200, 0215-0215, 0163, 0173).

Lee et al (US 2017/0366244 A1, PCT Filing Date of Dec. 11, 2015) discloses method and system (see, method and apparatus for communicating reference signal (i.e., Positioning Reference Signal (PRS)), where the PRS configuration includes beams directions that are applied to the PRS,  and changing the beam direction, section 0113 0114, 0116) that includes communicating PRS using a first beams (see, the eNB configures and transmits PRSs having different beam directions in unit of plural subframes, then  the UE performs independent measurement corresponding to each beam direction, section 0097, 0114, 0116) using PRS bandwidth (noted: the communication is via a PRS bandwidth, section 0083, 0087 and  configures and transmits PRSs having different beam directions in unit of plural subframes, section 0110, 0114, 0116).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee et al (US 2013/0194931 A1) discloses an eNB that transmits position reference signal (PRS) to a UE, wherein the position reference signal (PRS) is defined in consecutive downlink subframes for each positioning instance in narrowband configuration (section 0105, 0107).
HONG et al (US 2018/0049006 A1) discloses NPDCCH subframe in the number of subframes for the NPDSCH in relation bitmap information (section 0081—0201) in NB-IoT system.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571) 270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473